ACCEPTED
                                                                                      05-18-00646-CV
                                                                            FIFTH COURT OF APPEALS
                                                                                     DALLAS, TEXAS
                                                                                     6/4/2018 8:29 AM
                                                                                           LISA MATZ
                                                                                               CLERK

                             CAUSE NO. DF-16-12105

IN THE MATTER OF THE                      §   IN THE 255TH           FILED IN
                                                              5th COURT OF APPEALS
MARRIAGE OF                               §                       DALLAS, TEXAS
ROSA M. BARRETT                           §   DISTRICT     COURT
                                                              6/4/2018 8:29:23 AM
AND                                       §                         LISA MATZ
                                                                      Clerk
ROBERT W. BARRETT                         §   DALLAS COUNTY, TEXAS

   RESPONDENT ROBERT W. BARRETT, JR.’S NOTICE OF APPEAL

      Respondent Robert W. Barrett, Jr. desires to appeal from the Final Decree of

Divorce signed by this Court on April 20, 2018, and he appeals to the Court of

Appeals for the Fifth District of Texas at Dallas.

Respectfully submitted,

/s/ Robert W. Barrett, Jr.
Robert W. Barrett, Jr.
Pro Se
7704 Heather Ridge Court
Irving, Texas 75063
(214) 336-9525
bob.barrett63@gmail.com

                          CERTIFICATE OF SERVICE

     On June 4, 2018, I served a copy of this document to counsel for Petitioner
Rosa M. Barrett.

                                              /s/ Robert W. Barrett, Jr.
                                              Robert W. Barrett, Jr.




RESPONDENT ROBERT W. BARRETT, JR.’S NOTICE OF APPEAL                       Page Solo